Appellant was convicted for unlawfully carrying a pistol, and his punishment assessed at a fine of $25.
Bills of exceptions numbers 1 and 2 do not show any error in the light of the explanation of the trial court appended to said bills.
In motion for new trial appellant complains of the following portion of the charge of the court: "You are further charged that defendant had a right to arm himself, if it was done for the purpose of defending himself or his family against serious bodily injury or death, and the danger was so imminent and threatening as that he could not have time to procure the protection of the law. This right, however, would be compromitted if you should find from the evidence that defendant could have avoided the danger by withdrawal from its vicinity or by staying away from the vicinity of such danger." The evidence shows defendant was at a picnic, with others, encamped there for a day or so. No officers were near the picnic grounds, according to this record. If the danger *Page 559 
was imminent and threatening defendant would not have to withdraw from the vicinity or stay away from the vicinity of such danger. We think the charge was erroneous. For the error discussed, the judgment is reversed and the cause remanded.
Reversed and remanded.